DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1, the applicant has amended the claim to recite “vacant” slots; however, the Examiner is unable to find support for this claim terminology.  Therefore, this amended is being considered new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Coleman (U.S. Patent Number 1,174,689).
Referring to claim 1, Coleman discloses a plate defining a plurality of aligned rows, each row having an equal length and representing a respective fraction (Fig. 1); each row having a first side, a second side opposite the first side, a top side, and a bottom side opposite the top side, wherein the first sides of each row are vertically aligned and the second sides of each row are vertically aligned (Fig. 1); each row defining a number of slots through the plate, each of the at least one slots being located in a position in the row to divide a respective row into a number of equal parts corresponding to the fraction defined by the respective row, the number of parts being equal to a value of the denominator of the fraction defined by the respective row (Fig. 1); and wherein slots in rows corresponding to equivalent fractions are vertically aligned (Fig. 1).
Referring to claim 2, Coleman discloses wherein: the plate defines an elongated slot through the plate, the elongated slot for drawing a boundary on a solid surface and having dimensions about equal to dimensions of each row (Fig. 1).
Referring to claim 3, Coleman discloses wherein: the plurality of aligned rows extend horizontally (Fig. 1); the elongated slot extends horizontally (Fig. 1); and the elongated slot has left and right sides aligned with left and right sides of the plurality of aligned rows, respectively (Fig. 1). 
Referring to claim 4, Coleman discloses wherein the number of slots in each row is one less than the number of equal parts corresponding to the respective fraction defined by a respective row (Fig. 1).
Referring to claim 5, Coleman discloses further comprising: a second template separate from the first template, the second template comprising a second plate defining an elongated slot having dimensions equal to or greater than the dimensions of the plurality of aligned rows of the first template for drawing a boundary on a solid surface having dimensions about equal to dimensions of each row (Fig. 1).
Referring to claim 6, Coleman discloses wherein the second template further comprises: a second elongated slot having a length greater than the length of the first elongated slot (Fig. 1).
Referring to claim 7, Coleman discloses a first plate defining a plane (Fig. 1) and plurality of aligned first rows, each first row having an equal length and representing a respective fraction (Fig. 1); each first row having a first side, a second side opposite the first side, a top side, and a bottom side opposite the top side, wherein the first sides of each first row are vertically aligned and the second sides of each row are vertically aligned (Fig. 1); each first row defining at least one mark on the plate, the at least one mark being fixedly arranged in the plane containing on the first plate (12 & 15 – each strip and row designate a fraction which can be a mark/measure) each of the at least one mark being located in a position in the row to divide a respective row into a number of equal parts corresponding to the fraction defined by the respective row, the number of parts being equal to a value of the denominator of the fraction defined by the respective row (Fig. 1); and wherein marks in rows corresponding to equivalent fractions are vertically aligned (Fig. 1); and a second, transparent plate separate from the first plate, the second plate defining a boundary having the same dimensions as the rows on the first plate, wherein, when the second plate is placed on top of the first plate, the second row aligns with a selected one of the first rows (Fig. 1).
Referring to claim 8, Coleman discloses wherein a number of marks in each row is one less than the number of equal parts corresponding to the respective fraction defined by a respective row (Fig. 1).
Referring to claim 9, Coleman discloses wherein the second template comprises a plurality of second rows having the same dimensions (Fig. 1).
Referring to claim 10, Coleman discloses wherein the second template comprises a removable second row (Fig. 2).
Referring to claim 11, Coleman discloses wherein the second template comprises: a base (Fig. 2); a removable strip (Fig. 1 & column 3 line 7-33); and adhesive on an underside of the removable strip, the adhesive being configured to adhere the removable strip to the base, so that when the removable strip is removed from the base, adhesive remains on the removable strip so that, by the remaining adhesive, the removable strip is configured to be adhere-able  to another surface (Fig. 1 & column 3 line 7-33); wherein the boundary is defined on the removable strip (Figs. 1 & 2).
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. The Examiner has added additional citations to show where the amendments can be found in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715